Title: To Alexander Hamilton from William S. Smith, 8 January 1800
From: Smith, William Stephens
To: Hamilton, Alexander


Union Brigade [Scotch Plains, New Jersey]Jany. 8th. 1800.
Major General Hamilton
Sir
Yesterday I received a letter from Lt. Baldwin, wherein he states, that the present situation of his Health, obliges him to make a second application for a furlough, for such length of time, as may be thought sufficient, for the better recovery of his health, and refers me for further information, respecting the necessity of his making the application, to Doctor Douglass. I immediately enclosed Lt. Baldwins Letter to Doctor Douglass, and requested him to favour me with an accurate statement of his Complaints, the causes from whence they orriginated, whether they are of long standing, and what time he supposed, would be necessary to grant him leave of absence, for the restoration of his health. Doctor Douglass answers, that Mr. Baldwin’s Complaint is a Siphylis Luis Venerea of several years standing, which has so contaminated his whole system, and enfeebled his Constitution, that he conceives him unfit for military Service. He observes, it would be difficult to calculate the precise time, that Mr. Baldwin, would require, to effect a radical cure, and to restore his enfeebled Constitution to that degree of health, which would enable him to discharge the duties of an officer. He supposes at least several months.
I have this day informed Mr. Baldwin that he has leave of absence for six days to go to new york, where he must apply to you for an indulgence of a longer time. I could not refrain from observing to Mr. Baldwin that considering his case, I was astonished at his not retiring from service, as he must be fully convinced that his health, would not permit him to discharge the duties of his Station, and that there was a very good probability if he continued, he would early fall a sacrifice. I suppose however, he will go to new york, & will of course apply to you, for an extention of his furlough. I feel as if I have done my duty, in giving you a candid detail of his case before he applies. I have diffinitively mustered him, & I cannot conceive why an officer may not be reported as not passing muster as well as a soldier, and be struck of[f] the list as a Continental hard bargain.
I have the Honor to be Sir,   With great respect,   Your most obedt Humble Sert

W. S. Smith 12th Regt
